                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

EDDIE LEE RICHARDSON aka                          )
HOTWIRE THE PRODUCER,                             )
                                                  )
              Plaintiff,                          )      No. 19 C 02321
                                                  )
      v.                                          )
                                                  )      Judge Edmond E. Chang
KARIM KHARBOUCH aka FRENCH                        )
MONTANA; and EXCUSE MY FRENCH,                    )
                                                  )
              Defendants.                         )

                           MEMORANDUM OPINION AND ORDER

      In 2012, when Eddie Lee Richardson was 16 years old, he created an

instrumental song consisting of “a unique and artistic array of digital sounds and

rhythms.” See R. 1, Compl. ¶ 13.1 He named it “*Hood* Pushin’ Weight.” Id. Seven

years later, Richardson brought this lawsuit, alleging that Karim Kharbouch—who

performs under the name French Montana—infringed on Richardson’s work in

violation of federal copyright law, 17 U.S.C. § 106.2 Compl. ¶¶ 25-32. The Complaint

also names as a defendant Excuse My French, which is allegedly an unincorporated

music-publishing company owned and controlled by Kharbouch. Id. ¶ 3. The

Defendants now seek to dismiss the complaint for lack of personal jurisdiction,

improper venue, and failure to adequately state a claim. R. 19, Mot. to Dismiss at 1

(citing Fed. R. Civ. P. 12(b)(2), (3), and (6)). In the alternative, the defense wants




      1Citations  to the record are noted as “R.” followed by the docket number.
      2The   Court has federal-question jurisdiction over this case under 28 U.S.C. § 1332.
Richardson to provide a more definite statement of his claim under Rule 12(e). Id.

For the reasons explained below, the Defendants’ motion is denied in its entirety.

                                    I. Background

       For purposes of this motion, the Court accepts as true the factual allegations

in the Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       As mentioned earlier, in 2012, the then-teenaged Richardson produced *Hood*

Pushin’ Weight while at home in Lake County, Illinois. Compl. ¶ 13. Although the

song does not have lyrics, Richardson—who is also known as Hotwire the Producer—

used a music-industry method called “tagging” to mix the song “with a single and

repeating electronic vocal ‘Hotwire’” in order to mark it as his original work. Id. ¶ 16.

After creating the song, in early October 2012, he uploaded it to Sound Click, “a well-

known online audio distribution platform and music sharing website that enables its

users to upload, promote, and share audio.” Id. ¶ 14. In uploading it to the platform,

Richardson “adopted Sound Click’s restricted license,” which tells users that audio,

video, and other intellectual property on the website is protected by copyright laws,

that this property may only be accessed and used for personal or educational

purposes, and that users “may not otherwise reproduce, distribute, publicly perform,

publicly display, modify or create derivative works of the [intellectual property],

unless authorized by the appropriate copyright owner(s).” Id. ¶ 15. A few months

later, in May 2013, Richardson also registered the song with the U.S. Copyright

Office. Id. ¶ 17.




                                           2
       Sometime between October 2012 and April 2013, Richardson alleges, the

Defendants accessed *Hood* Pushin’ Weight from Sound Click. Id. ¶ 18. Soon after,

in mid-April 2013, without Richardson’s permission “the Defendants reproduced,

published, performed, and distributed a derivative work” of *Hood* Pushin’ Weight

with other well-known artists and producers, including Rick Ross and Diddy, under

the song title Ain’t Worried About Nothin. Id. ¶ 19. A few months later, in October

2013, the Defendants also released a remix of Ain’t Worried About Nothin, this time

with artists Wiz Khalifa, Lil Wayne, T.I., and Miley Cyrus—again without

Richardson’s permission. Id. ¶ 21. Both versions of Ain’t Worried About Nothin are

allegedly identical to Richardson’s song, with the exception of added lyrics and vocals.

Id. ¶¶ 20, 22. According to Richardson, “the Defendants continued to reproduce,

publish, perform, and distribute derivative works” of the song through July 11, 2017.

Id. ¶ 23.

                                 II. Legal Standard

       When a defendant challenges personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), the burden shifts to the plaintiff to establish that jurisdiction is

proper, at least by a prima facie case. Purdue Research Found. v. Sanofi-Synthelabo,

S.A., 338 F.3d 773, 782 (7th Cir. 2003) (explaining that plaintiffs must generally only

make a prima facie case of personal jurisdiction). But if important facts necessary to

decide the issue are in dispute, the Court must grant discovery and, if need be, hold

an evidentiary hearing. Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 713 (7th Cir. 2002).

Ultimately, when facts are disputed, the plaintiff must prove that personal




                                           3
jurisdiction applies by a preponderance of the evidence. Hyatt Int’l Corp., 302 F.3d at

713; Purdue Research Found., 338 F.3d at 783. This makes review of jurisdiction quite

different from dismissal motions that challenge the merits, in which the Court

“accepts all well-pleaded allegations in the complaint as true.” Hyatt Int’l Corp., 302

F.3d at 713.

       On that note, a motion to dismiss “under Rule 12(b)(6) challenges the

sufficiency of the complaint to state a claim upon which relief may be granted.”

Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir.

2009). A complaint generally need only include “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This short

and plain statement must “give the defendant fair notice of what the … claim is and

the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(cleaned up).3 The Seventh Circuit has explained that this rule “reflects a liberal

notice pleading regime, which is intended to ‘focus litigation on the merits of a claim’

rather than on technicalities that might keep plaintiffs out of court.” Brooks v. Ross,

578 F.3d 574, 580 (7th Cir. 2009) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506,

514 (2002)). Ultimately, under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (cleaned up). These allegations “must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at



       3This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).


                                              4
555. The allegations that are entitled to the assumption of truth are those that are

factual, rather than mere legal conclusions. Iqbal, 556 U.S. at 678-79.

                                      III. Analysis

            A. Personal Jurisdiction and Venue—Rules 12(b)(2), (3)

       The Defendants seek to dismiss the case for both lack of personal jurisdiction

and improper venue. See Mot. to Dismiss at 3; Fed. R. Civ. P. 12(b)(2), (3). In copyright

actions, personal jurisdiction and venue are closely connected. On venue, federal law

permits plaintiffs to bring copyright actions “in the district in which the defendant or

his agent resides or may be found.” 28 U.S.C. § 1400(a) (emphasis added). A defendant

in a copyright action “may be found” in a district where he is subject to the district

court’s personal jurisdiction—thus the connection between personal jurisdiction and

venue. The Seventh Circuit has further clarified that proper venue under § 1400(a)

is district-specific, that is, venue requires that the “defendant’s amenability to

personal jurisdiction … relate to the judicial district in which the action was filed … .”

Milwaukee Concrete Studios, Ltd. v. Fjeld Mfg. Co., Inc., 8 F.3d 441, 445 (7th Cir.

1993) (emphasis added). In other words, venue would be improper if the defendant

has insufficient contacts to the particular district in which the action was brought; it

is not enough that the defendant have contacts with the wider State in which the

district lies. Id. at 447-48.

       Under the Federal Rules of Civil Procedure, federal courts generally may

exercise personal jurisdiction over a defendant if the defendant is subject to the

jurisdiction of the state court in which the district court sits. Fed. R. Civ. P. 4(k)(1)(A).




                                             5
In Illinois, that means this Court “may exercise personal jurisdiction over [the

Defendants] if it would be permitted to do so under the Illinois long-arm statute.”

uBid, Inc. v. GoDaddy Group, Inc., 623 F.3d 421, 425 (7th Cir. 2010). “Because Illinois

permits personal jurisdiction if it would be authorized by either the Illinois

Constitution or the United States Constitution, the state statutory and federal

constitutional requirements merge.” Id. Under the federal Constitution, personal

jurisdiction requires a defendant to have made “certain minimum contacts with [the

forum state] such that the maintenance of the suit does not offend traditional notions

of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945) (cleaned up).

       Personal jurisdiction can be either general or specific. The Court may exercise

general jurisdiction if the defendant’s contacts with the forum state are “so

continuous and systemic as to render them essentially at home” there, Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (cleaned up), even

if the lawsuit has no relationship to the defendant’s contacts to that state. In contrast,

specific jurisdiction only allows courts to hear lawsuits where the defendant’s

contacts with the forum state give rise to the plaintiff’s claims. See Curry v.

Revolution Labs., LLC, 949 F.3d 385, 395 (7th Cir. 2020).

       Here, Richardson fails to sufficiently allege, let alone offer evidence, that the

Defendants’ contacts with Illinois are so extensive that general jurisdiction applies.

See, e.g., Compl. ¶¶ 2, 3. 5; R. 22, Pl.’s Resp. Br. at 2-5; R. 22-1, Richardson Aff. ¶¶ 1-

8. In fact, Richardson does not even mention general jurisdiction in his response (and




                                            6
although he does not mention the word “specific” either, he at least frames his

argument on those principles). See Pl.’s Resp. Br. at 2-5. In contrast, Kharbouch

convincingly supplies evidence that he is not at home in Illinois for general

jurisdiction to apply. Kharbouch’s affidavit sets forth that he only performs two or

three concerts per year in Illinois; he does not live here, own any property here, nor

operate any businesses here. R. 19-2, Kharbouch Aff. ¶¶ 4-7, 9-13. Even viewing the

record (largely compiled by Kharbouch) in Richardson’s favor, there is nothing to

suggest that Kharbouch is at home in Illinois (let alone in this District). See, e.g.,

Tamburo v. Dworkin, 601 F.3d 693, 701 (7th Cir. 2010) (“[I]solated or sporadic

contacts—such as occasional visits to the forum state—are insufficient for general

jurisdiction.”). General jurisdiction does not apply here, so the Court moves on to

specific jurisdiction.

       To make out a prima facie case of specific personal jurisdiction, a plaintiff must

adequately allege three elements: “(1) the defendant must have purposefully availed

himself of the privilege of conducting business in the forum state or purposefully

directed his activities at the state; (2) the alleged injury must have arisen from the

defendant’s forum-related activities; and (3) the exercise of jurisdiction must comport

with traditional notions of fair play and substantial justice.” Felland v. Clifton, 682

F.3d 665, 673 (7th Cir. 2012) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462,

472 (1985); Int’l Shoe Co., 326 U.S. at 316) (cleaned up).

       Here, the Defendants submitted two affidavits in support of their argument

that they are not subject to specific personal jurisdiction in Illinois. See Kharbouch




                                            7
Aff.; R. 19-3, Eichenstein Aff. When a defendant submits affidavits or other evidence

to challenge personal jurisdiction, “the plaintiff must go beyond the pleadings and

submit affirmative evidence supporting the exercise of jurisdiction.” Purdue Research

Found., 338 F.3d at 783. But because the plaintiff is only required to make a prima

facie showing of personal jurisdiction, the Court resolves all factual disputes in the

record in the plaintiff’s favor, id. at 782, at least until any necessary discovery and

evidentiary hearing is held. In this case, the Defendants allege that (1) Kharbouch is

a California resident who does not own any property nor operates any businesses in

Illinois; (2) the song Ain’t Worried About Nothin was produced by Florida residents;

and (3) Kharbouch wrote and recorded vocals for the song in California and Florida,

not Illinois. Kharbouch Aff. ¶¶ 4-7, 9-14. According to the Defendants, even though

Kharbouch performs in the Chicago area two or three times per year, id. ¶ 8, this is

not enough to establish the requisite connection between Kharbouch, this litigation,

and the state of Illinois. Mot. to Dismiss at 5. And on those facts, the Defendants are

right. The inquiry “focuses on the relationship among the defendant, the forum, and

the litigation.” Walden v. Fiore, 571 U.S. 277, 283-84 (2014) (cleaned up); see Felland,

682 F.3d at 673. So even if Kharbouch “purposefully availed himself of the privilege

of conducting business” in this District by performing in the Chicago area every year,

the evidence stops short of showing that the alleged copyright infringement happened

during the concerts.

      Similarly, Richardson’s allegations about Sound Click also fail to show the

requisite relationship between Kharbouch, the alleged infringement, and Illinois.




                                           8
Richardson alleges in his Complaint that the Defendants accessed his song either

from Sound Click, from users of Sound Click, or from users of websites or applications

that may have been linked to Sound Click. Compl. ¶ 30. He also states in his affidavit

that he published his location as “Chicago, Illinois” on his Sound Click profile in 2012.

Richardson Aff. ¶¶ 5-6. But these facts, even viewed in Richardson’s favor, fail to

show that Kharbouch himself (or even his agents) saw Richardson’s location. See

Walden, 571 U.S. at 284-85 (explaining that the relationship must arise out of

contacts that the defendant himself created with the forum state). And more

importantly, these facts fail to make out a prima facie case of personal jurisdiction as

a matter of law: it is well-established that for purposes of specific jurisdiction, “a

plaintiff cannot be the only link between the defendant and the forum.” Advanced

Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 802 (7th

Cir. 2014) (quoting Walden, 571 U.S. at 285).

      Having said that, in light of the very limited record, the Court will authorize

the parties to engage in jurisdictional discovery. See Cent. States, Southeast and

Southwest Areas Pension Fund v. Reimer Express World Corp., 230 F.3d 934, 946 (7th

Cir. 2000); see also Ticketreserve, Inc. v. viagogo, Inc., 656 F. Supp. 2d 775, 782 (N.D.

Ill. 2009) (“Generally, courts grant jurisdictional discovery if the plaintiff can show

that the factual record is at least ambiguous or unclear on the jurisdiction issue.”).

One reason for doing so is that Richardson has submitted evidence of a Wiz Khalifa

and French Montana concert in Tinley Park, Illinois, held in July 2019. See R. 22-2.4


      4Although  Richardson did not include this allegation in his affidavit, the Court
nevertheless has the discretion to consider it when determining whether jurisdictional


                                           9
See Pl.’s Resp. Br. at 3. Together with Kharbouch’s admission that he performs two

or three concerts in the Chicago area every year, Richardson’s allegations—namely,

that Kharbouch distributes music in this District, has released a version of Ain’t

Worried About Nothin with Wiz Khalifa, and has recently held a concert with Wiz

Khalifa in Tinley Park—suggest that Kharbouch has performed the song in this

District. See Kharbouch Aff. ¶ 8; Compl. ¶¶ 2, 21; R. 22-2 (Event Ticket). If true, this

would satisfy the minimum-contacts requirement for specific jurisdiction, at least as

to that particular infringement. And in fact, the Defendants have already conceded

that to “the extent Plaintiff alleges and proves that Mr. Kharbouch has performed

the infringing work … in the Chicago area, then he surely can show specific

jurisdiction … in this District for a count of copyright infringement for each separate

performance … .” R. 24, Defs.’ Reply Br. at 2.

       What’s more, Richardson also claims that Kharbouch has been distributing the

derivative song on Apple Music to Illinois consumers since 2013—and Richardson

even includes a link showing Kharbouch’s album available for purchase. Pl.’s Resp.

Br. at 4. It is true that the Seventh Circuit has cautioned courts to “be careful in

resolving questions about personal jurisdiction involving online contacts to ensure




discovery is warranted. See Curry, 949 F.3d at 392-93 (allowing consideration of plaintiff’s
response brief and attached evidence when determining whether he made out a prima facie
case of personal jurisdiction); id. (“[T]his court will accept as true any facts in the defendants’
affidavits that do not conflict with anything in the record, either by way of Mr. Curry’s
complaint or other submissions.”). See also Early v. Bankers Life and Cas. Co., 959 F.2d 75,
79 (7th Cir. 1992) (“[A] plaintiff is free, in defending against a motion to dismiss, to allege
without evidentiary support any facts … that are consistent with the complaint, in order to
show that there is a state of facts within the scope of the complaint that if proved (a matter
for trial) would entitle him to judgment.”).


                                                10
that a defendant is not haled into court simply because the defendant owns or

operates an interactive website … accessible in the forum state.” Matlin v. Spin

Master Corp., 921 F.3d 701, 706 (7th Cir. 2019) (cleaned up). But this danger is

precisely why jurisdictional discovery is warranted. Richardson does not suggest only

that Kharbouch operated an interactive website accessible in Illinois; rather, he offers

some evidence that Kharbouch used an interactive website to sell Illinois consumers

a song that violates federal copyright law. If true, then these facts would show that

the Defendants’ “offending activities significantly related to the forum state,” thus

allowing the exercise of specific jurisdiction.5 See id. (explaining that specific personal

jurisdiction was appropriate in Illinois v. Hemi Grp. LLC, 622 F.3d 754 (7th Cir.

2010), because “the defendant’s systematic contact with Illinois involved unregistered

sales of a regulated product” at issue in the case).

       In sum, Richardson may conduct jurisdictional discovery limited to

determining whether Kharbouch performed Ain’t Worried About Nothin in this

District, sold the song to customers in this District (whether on Apple Music or

otherwise), and accessed *Hood* Pushin’ Weight directly from Richardson’s Sound

Click profile.

                           1. Infringement Outside Illinois

       There is one more personal-jurisdiction issue to address: the Defendants argue

that, because general jurisdiction does not apply in this District, Richardson cannot



       5As  mentioned earlier, the venue requirement in copyright cases is district-specific, so
Richardson would have to show that Kharbouch sold the infringing song to consumers
specifically in this District, not just in Illinois generally.


                                              11
seek to recover damages arising out of any non-Illinois infringement. But general

jurisdiction is not the only way that the Court can exercise personal jurisdiction over

the Defendants with regard to infringement committed outside of Illinois.

       In Robinson Eng’g Co. Pension Plan and Trust v. George, 223 F.3d 445 (7th

Cir. 2000), the Seventh Circuit recognized the doctrine of “pendent personal

jurisdiction.”6 In Robinson, the defendant sought to vacate a default judgment against

him for lack of proper service at his home in Canada. Id. at 446, 448. Under Civil Rule

60(b)(4), a judgment is void if “the court that rendered it lacked jurisdiction of the

subject matter, or of the parties, or if it acted in a manner inconsistent with due

process of law.” Id. at 448 (cleaned up). Because the Securities Act and the Securities

Exchange Act allowed international service of process, the Seventh Circuit held that

service on the defendant in Canada was proper as to those claims. Id. at 449. More

importantly for purposes of this case, the Seventh Circuit also held that it was proper

for the district court to assert personal jurisdiction over the defendant with respect

to the RICO claim—even though that statute did not authorize international service

of process—because “the RICO claim arises out of the same nucleus of operative fact



       6Courts   in other Circuits have also recognized the doctrine of pendent personal
jurisdiction. See, e.g., Charles Schwab Corp. v. Bank of America Corp., 883 F.3d 68, 88 (2d
Cir. 2018) (because the plaintiff’s federal securities claim survived, the district court was
instructed to consider, on remand, whether it wants to exercise its discretion to allow pendent
personal jurisdiction over the defendant for the related state-law claims); Inamed Corp. v.
Kuzmak, 249 F.3d 1356, 1362 (Fed. Cir. 2001) (“The remaining causes of action seeking
declaratory judgment of patent noninfringement sufficiently arise out of the same set of
operative facts to vest the district court with pendent personal jurisdiction over those causes
of action.”); ESAB Grp. v. Centricut, Inc., 126 F.3d 617, 628 (4th Cir. 1997) (applying pendent
personal jurisdiction to state law claims related to RICO claim, because “judicial economy
and convenience of the parties is best facilitated by a consideration of all legal theories arising
from a single set of operative facts.” (cleaned up)).


                                                12
as the securities claims[.]” Id. Robinson went on to consider whether personal

jurisdiction could also be exercised over the defendant with respect to the plaintiff's

state-law claims, and held that “the same logic that lies behind the supplemental

jurisdiction statute for purposes of subject matter jurisdiction, 28 U.S.C. § 1367,

supports the application of supplemental personal jurisdiction over claims that are

properly before the court under § 1367.” Id. at 450. Because “George was amenable

to the [personal] jurisdiction of the United States District Court for the Northern

District of Illinois[,]” the district court could hear the related state-law claims against

him.7 Id.

       Here, if jurisdictional discovery reveals a basis to exercise personal jurisdiction

over the Defendants as to in-state infringement, then the Court probably also can

exercise pendent personal jurisdiction for acts of infringement committed outside of

Illinois. Those non-Illinois acts might very well share the same set of operative facts

as those committed within the District: the same parties, the same intellectual

property, the same derivative work, and the same original access via Sound Click. So

the requirements of due process would likely be met, because the Defendants should



       7It is true that some courts have interpreted Robinson to mean that pendent personal
jurisdiction is only applicable in cases where the statute at issue authorizes nationwide
service of process. See, e.g., Mackey v. IDT Energy, Inc., 2020 WL 108431, at *2 (N.D. Ill. Jan.
9, 2020). But Robinson did not turn on the availability of nationwide service of process.
Specifically, the fact that the particular statutes at issue in Robinson authorized nationwide
service of process had no bearing on the decision to exercise pendent personal jurisdiction.
The operative issue in the case—given that the defendant lived in Canada—was that not all
of the statutes authorized international service. Ultimately, the Seventh Circuit held that
pendent personal jurisdiction over the defendant with respect to the RICO claim was proper
because it arose out of the same nucleus of operative facts as the securities claims, which did
authorize international service. Robinson, 223 F.3d at 449. Nationwide service was neither
here nor there.


                                              13
have reasonably anticipated being haled into court here for similar acts based on the

same intellectual property. Having said that, there is no need to cross that bridge

quite yet, and the parties may re-raise this issue if necessary after jurisdictional

discovery on the in-Illinois alleged acts of infringement.

                               B. Adequacy of Claim

      In addition to the jurisdictional challenge, the defense invokes Rule 12(b)(6)

and argues that the Complaint fails to adequately state a claim. Mot. to Dismiss at

6. The Court will address each argument that the defense offers in turn.

                             1. Statute of Limitations

      First, the Defendants assert that the copyright claims are time-barred under

the Copyright Act’s statute of limitations. See Mot. to Dismiss at 7 (citing 17 U.S.C.

§ 507(b)). But that argument does not get off the ground at all: the statute of

limitations is an affirmative defense, and “plaintiffs need not anticipate and attempt

to plead around all potential defenses.” Xechem, Inc. v. Bristol-Myers Squibb Co., 372

F.3d 899, 901 (7th Cir. 2004). Indeed, the Seventh Circuit has noted that dismissal

under Rule 12(b)(6) on the basis of the statute of limitations is “irregular,” because

the defendant bears the burden of proof on that defense. United States v. Northern

Trust Co., 372 F.3d 886, 888 (7th Cir. 2004) (citing Fed. R. Civ. P. 8(c)). At most, at

the pleading stage, a dismissal on statute-of-limitations grounds might be proper on

a Rule 12(c) motion for judgment on the pleadings—but only if the plaintiff has pled

themselves out of court by alleging “an impenetrable defense to what would otherwise

be a good claim[.]” Richards v. Mitcheff, 696 F.3d 635, 637-38 (7th Cir. 2012). That is




                                          14
not the case with this Complaint. Because the Defendants raised their affirmative

defense in the wrong way and without a proper record, the limitations defense is

rejected for now.

      Having said that, it is worth discussing a few of the limitations-based

arguments that the parties raised so that they have guidance when this issue comes

up again later in the litigation. First, Richardson’s reliance on the “continuing wrong”

doctrine is misplaced. Pl.’s Resp. Br. at 5-6. Richardson relies on Taylor v. Meirick,

712 F.2d 1112 (7th Cir. 1983), a copyright-infringement case in which, arguably, the

Seventh Circuit did suggest that if an initial copying of a work was part of an ongoing

course of infringing conduct that extended into the limitations period, then even pre-

limitations-period infringing sales could be the basis for damages. Richardson says

he can invoke that doctrine because Kharbouch “continued to reproduce, publish,

perform, and distribute derivative works … through July 11, 2017,” so he can reach

back even to pre-limitations acts.

      The problem with this argument, though, is that the Supreme Court decided a

case more than 30 years after Taylor that undermined that case, and the Seventh

Circuit has recognized that the continuing-wrong doctrine is no longer viable in

copyright actions. Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 671 (2014)

(discussed by Chi. Bldg. Design, P.C. v. Mongolian House, Inc., 770 F.3d 610, 615

(7th Cir. 2014)). As explained by the Seventh Circuit, Petrella held that “‘each time

an infringing work is reproduced or distributed, the infringer commits a new wrong.

Each wrong gives rise to a discrete claim that accrues at the time the wrong occurs.




                                          15
In short, each infringing act starts a new limitations period.’” Chi. Bldg. Design, 770

F.3d at 614 (quoting Petrella, 572 U.S. at 671). Thus, even though Petrella did not

directly address the issue, the Seventh Circuit concluded that “the ‘continuing

violation’ doctrine is incompatible with the separate-accrual rule” of the copyright

limitations provision, 17 U.S.C. § 507(b). Id. at 615. Richardson will not be able to

invoke the continuing-wrong doctrine to sweep in pre-limitations infringement into

the case.

      But Richardson still might be able to target pre-limitations infringement

because the “discovery rule” should apply to the accrual of the copyright claims. (This

is yet another reason, by the way, for why a Rule 12 motion is ill-suited to deciding

statute-of-limitations defenses.) The Copyright Act provides that “[n]o civil action

shall be maintained under the [Act] unless it is commenced within three years after

the claim accrued.” 17 U.S.C. § 507(b). As discussed above, this statute of limitations

establishes a “separate-accrual” rule, meaning that “when a defendant commits

successive violations [of the Copyright Act], the statute of limitations runs separately

from each violation.” Petrella, 572 U.S. at 671. Fortunately for Richardson, though,

courts have adopted the “discovery rule” for the accrual of copyright claims. Under

the discovery rule, a copyright claim accrues (and the limitations clock starts ticking)

when the plaintiff learns or reasonably should have learned that the defendant was

infringing a protected work. See Petrella, 572 U.S. at 670 n.4 (“[A]lthough we have

not passed on the question, nine Courts of Appeals have adopted … a ‘discovery rule,’

which starts the limitations period when the plaintiff discovers, or with due diligence




                                          16
should have discovered, the injury that forms the basis for the claim.” (cleaned up)).

See also Media Rights Techs., Inc. v. Microsoft Corp., 922 F.3d 1014, 1022-24 (9th Cir.

2019) (continuing to apply the discovery rule to copyright infringement claims); Chi.

Bldg. Design, 770 F.3d at 614, 618 (explaining that the Seventh Circuit recognizes

the discovery rule in copyright cases and declining to address whether Petrella

abrogates the rule). Here, time (and discovery) will tell when Richardson learned of

the alleged infringement or when he reasonably should have. It might make sense for

the parties to consider this issue as they move forward in this litigation, because no

doubt it will affect the settlement value of the case.

                                2. 2017 Infringement

      With the ill-fated limitations defense out of the way for now, the next question

is whether the July 2017 alleged infringement is sufficiently pled. In particular,

Richardson alleged that the “Defendants continued to reproduce, publish, perform,

and distribute derivative works of [the song] through July 11, 2017.” Compl. ¶ 23. It

is important to remember that, at this stage, Richardson need not plead more facts

than necessary to give the Defendants “fair notice of what the claim is and the

grounds upon which it rests.” Huri v. Office of the Chief Judge of the Cir. Ct. of Cook

Cty., 804 F.3d 826, 832 (7th Cir. 2015).

      First, the Defendants take issue with the lack of detail as to how the

Defendants supposedly reproduced, published, and otherwise infringed on

Richardson’s song. But this level of particularity is not required at the pleading stage.

By alleging that the Defendants reproduced, published, performed, and distributed




                                           17
derivative works of Richardson’s copyrighted work, and by including a time frame

and specific date, Compl. ¶¶ 15, 17, 23, Richardson provided sufficient notice of the

claim. See Life After Hate, Inc. v. Free Radicals Project, Inc., 2019 WL 2644237, at *6

(N.D. Ill. June 27, 2019) (“By alleging that Picciolini owns valid copyrights and that

LAH continues to ‘use and publish’ them … at this stage, where the Court assumes

the truth of their allegations, they have alleged enough to survive a Rule 12(b)(6)

challenge.”). Cf. Muhammad-Ali v. Final Call, Inc., 832 F.3d 755, 760 (7th Cir. 2016)

(to succeed on a copyright-infringement claim, plaintiffs must establish “(1)

ownership of a valid copyright, and (2) copying of constituent elements of the work

that are original.” (cleaned up)).

       What’s more, it is no great mystery what Richardson is alleging when he

specifies July 11, 2017 as the date of infringement. The Complaint sets forth a

YouTube link8 to a video of Kharbouch performing Ain’t Worried About Nothin.

Compl. ¶ 23. A visit to the link reveals (though it would have been better if Richardson

simply alleged this in the Complaint) that the video was posted on July 11, 2017. The

Defendants contend that the allegation is “hopelessly vague” because the YouTube

video does not identify when or where the performance took place, nor establishes

any connection between the publisher of the video—a Moroccan-based company,

apparently—and the Defendants. Mot. to Dismiss at 10-11. But these details are not

necessary. Giving Richardson the benefit of all reasonable inferences, and regardless

of who published the video or when exactly the performance took place, the fact that


       8Available   at https://www.youtube.com/watch?v=4gFWZqR4SZA (last visited March
24, 2020).


                                           18
the YouTube video was posted on July 11, 2017 and depicts Kharbouch performing a

derivative work of *Hood* Pushin’ Weight supports Richardson’s plausible allegation

that the Defendants engaged in acts of infringement in 2017. See Compl. ¶ 23. Later

in the case, more details—and actual evidence—will be required. But not yet.

                               3. Excuse My French

      Next, the Defendants seek to dismiss the suit as against Excuse My French,

asserting that it is not a legal entity but only an alias of Kharbouch and also just the

name of the album on which Ain’t Worried About Nothin appears. Mot. to Dismiss at

11. Those assertions are all well and good, but in deciding a Rule 12(b)(6) motion, the

Court cannot accept a defendant’s allegations as true. Just the opposite. Maybe

discovery will reveal that the defense is correct, and certainly the defense can push

out early informal discovery to convince Richardson to drop that Defendant, but a

Rule 12(b)(6) motion is not the right way to resolve the claim against Excuse My

French, which the Complaint says is an unregistered publishing company that is

owned and controlled by Kharbouch, Compl. ¶ 3.

                            C. More Definite Statement

      Lastly, the Defendants move for a more definite statement under Civil Rule

12(e). Rule 12(e) allows defendants to seek “a more definite statement of a pleading

… which is so vague or ambiguous that the party cannot reasonably prepare a

response.” Fed. R. Civ. P. 12(e). Once again, the Defendants contend that “[t]he

complaint is completely bare as to how Defendants engaged in copyright infringement

acts” between April 5, 2016 and July 11, 2017. Mot. to Dismiss at 12. But that




                                          19
argument misunderstands the purpose of Rule 12(e), which is “designed to strike at

unintelligibility rather than want of detail.” Mission Measurement Corp. v.

Blackbaud, Inc., 216 F. Supp. 3d 915, 917 (N.D. Ill. 2016) (cleaned up). In this case,

Richardson’s Complaint is not unintelligible. To the contrary, and as explained above,

see supra Section III(B)(2), the Complaint provides the Defendants with notice of the

copyrighted work, the derivative work, the method of access, the time frame of

infringement, and the general ways in which the work was infringed. Plus, given that

the Defendants are much more likely to know that the dates Kharbouch performed,

distributed, or reproduced the allegedly infringing song, it makes little sense to force

Richardson to identify specific dates at the pleading stage. See Caruth v. Wexford

Health Sources, Inc., 2018 WL 3630014, at *3 (N.D. Ill. July 31, 2018). So the

Defendants’ motion for a more definite statement is denied.

                                   IV. Conclusion

      For the reasons discussed above, the jurisdictional challenge is denied without

prejudice to renewing it after Richardson has a chance at limited discovery on

personal jurisdiction. The motion also is denied insofar as it relies on the statute of

limitations, failure to state a claim, and the purported need for a more definite

statement. To get the jurisdictional discovery going, by April 13, 2020, Richardson

shall issue written discovery requests on the following topics: the Defendants’ live

performances of Ain’t Worried About Nothin (or other acts of infringement)

specifically in this District; the Defendants’ sales of the song to consumers in this

District; and the manner in which the Defendants accessed Richardson’s work. The




                                          20
defense’s responses to the discovery requests are due by May 15, 2020. Also,

Richardson shall serve non-party subpoenas by April 13, 2020 (but must bear in mind

that the Court is not likely to expect non-parties to respond in the usual 30-day time

period in light of the current public-health crisis). By May 22, 2020, after Richardson

has a chance to review the defense’s response, the parties shall confer on whether

depositions of Kharbouch or others within his control are appropriate. The status

hearing of April 2, 2020, is continued to May 27, 2020, at 9:30 a.m., with a status

report on jurisdictional discovery due by May 26, 2020. The Court reminds the

defense that discretion might be the better part of valor, and submitting to personal

jurisdiction so that time and fees are not expended on this issue might be the wiser

choice (but that is up to the defense).



                                                     ENTERED:


                                                           s/Edmond E. Chang
                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: March 25, 2020




                                          21
